The statute enacts in substance that railroad corporations shall be liable for damages *Page 160 
for obstruction of water courses, arising not only from negligent construction, but from any other wrongful obstruction.
A wrongful obstruction is an obstruction placed in a water course without legal right. An obstruction of the stream necessary to the use of the right of way acquired by grant or condemnation proceedings goes as part of the right of way, or as an incident of it, and, therefore, is not wrongful as against the party from whom the right of way is acquired. Nunnamaker v. Water Power Co., 47 S.C. 485,25 S.E., 151. Even after the acquisition of the right of way, however, the railroad company may wrongfully obstruct by "negligent construction of the road or other works," and it may also wrongfully obstruct in many other ways not connected with the acquisition of the right of way. For example, it may flood the lands of persons higher up the stream from whom no right of way was acquired, or it may dump into the river earth removed from some other portion of the road. In such cases the question of negligent construction would not arise, but the obstruction nevertheless would be wrongful. Where damages are claimed for such other wrongful obstruction, the facts constituting the wrong must be alleged. Here the plaintiff has alleged no facts constituting a wrongful obstruction except negligent construction, and on that he must stand; he cannot recover on the mere allegation of obstruction when the defendant had a right of way from him, without setting forth the wrong. This interpretation of the statute removes all constitutional objection to it giving full effect and consistent meaning to all of the words used in it, and as contemplated by the act, makes the liability of corporations and individuals the same in actions of this character. *Page 161